Citation Nr: 1813474	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-29 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for bilateral hearing loss and granted service connection for tinnitus, assigning a 10 percent rating.  Jurisdiction of the case rests with the Los Angeles, California RO.

The Board notes that additional documents were added to the claims file after the issuance of the July 2014 statement of the case (SOC).  To the extent that the newly submitted evidence can be deemed relevant to the issue decided herein, in light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the new evidence.  See 38 C.F.R. § 20.1304(c) (2017).

The Veteran testified at a videoconference hearing in December 2017; a transcript of which is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examinations in May 2012, December 2015, and April 2016.  The latter two examiners were unable to test due to discrepancies between pure tone averages and speech recognition testing.  Private audiograms submitted by the Veteran indicate that the Veteran may have a hearing loss disability for VA purposes; however, the examinations were submitted on a plotted graph and did not include word recognition scores using the Maryland CNC test.  Accordingly, the Board finds that a new VA examination is warranted.   

Entitlement to service connection for tinnitus was granted in a June 2012 rating decision; the RO assigned the maximum rating of 10 percent.  The Veteran submitted a timely notice of disagreement (NOD) in November 2012, which specifically expressed disagreement with the 10 percent rating assigned.  An SOC addressing this issue has not yet been issued by the RO.  38 C.F.R. §§ 19.29, 19.30.  Therefore, a remand for issuance of an SOC is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA audio examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Perform all indicated testing.  The examiner should address the following:

(i) Offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss, if diagnosed, had its onset during, or is otherwise related to, his active duty service, to include his confirmed hazardous noise exposure sustained while working as a boiler technician aboard a ship.  

(ii)  The examiner must address the Veteran's confirmed threshold shifts in service, and must not rely on the absence of a hearing loss disability at service separation as the basis for his or her opinion.

2.  Issue the Veteran an SOC as to his claim for a rating in excess of 10 percent for tinnitus.  The issue should only be returned to the Board if the Veteran thereafter perfects an appeal by filing a timely Substantive Appeal.

3.  If entitlement to service connection for bilateral hearing loss remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and afford them a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



